           Case 1:18-cr-10450-MLW Document 300 Filed 08/12/20 Page 1 of 2



                          UNITED STATES DISTRICT COURT
                           DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA,


       v.                                                   18-cr-10450-MLW


JONATHAN TERCERO YANES

           JONATHAN TERCERO-YANES’ RESPONSE TO COURT ORDER
                            AT DOCKET 273
       The defendant, Jonathan Tercero Yanes, submits the following reply to the

Court’s Order at Docket 273, paragraph 8 (and relatedly, the Court’s more recent Order

at 298).

       The defendant’s general position is that he lacks standing under Federal Rule of

Criminal Procedure 12.2 with respect to his co-defendant. That said, he reserves the

right (with leave of the Court) to argue in limine that the jailhouse recorded confession

of Henri Salvador Gutierrez is inadmissible because it is unreliable as a consequence of

Mr. Gutierrez’s mental condition(s). In support of this position, the defendant would

likely use the information recorded, as well as medical reports prepared for unrelated

criminal litigation and the prior conclusions of those medical professionals.

       Mr. Tercero Yanes’ does not understand Mr. Gutierrez to have made notice

under section Fed.R. Crim. P. 12.2(a) of the Rule and thus does not believe that the

United States has a right to seek a compulsory evaluation under section (c)(1)(B).

Finally, Mr. Tercero Yanes takes no position on the permissibility, given the facts
         Case 1:18-cr-10450-MLW Document 300 Filed 08/12/20 Page 2 of 2



known to the parties at present, or the efficacy of a Court ordered evaluation pursuant

to section (c)(1)(a) of the rule.




                                            Respectfully submitted,

Date: August 12, 2020                       /s/Leonard E. Milligan III
                                            Leonard E. Milligan III #668836
                                            Milligan Rona Duran & King LLC
                                            50 Congress Street, Suite 600
                                            Boston, MA 02109
                                            lem@mrdklaw.com
                                            Tel. (617) 395-9570 x101
                                            Fax (855) 395-5525
                                            Counsel for Defendant M. Jay Herod

                                    CERTIFICATE OF SERVICE

       I, Leonard E. Milligan III, hereby certify that this document filed through the
CM/ECF system will be sent electronically to the registered participants as identified
on the Notice of Electronic Filing and paper copies will be sent to those indicated as
non-registered participants on this date.
Date August 2, 2020                           /s/Leonard E. Milligan III
                                              Leonard E. Milligan III
